Title: From John Adams to William Cunningham, 31 July 1809
From: Adams, John
To: Cunningham, William



Dear Sir,
Quincy, July 31, 1809.

I received in season your favour of the 30th June as well as that of July 24th, and thank you for both.
The first is full of the candour and frankness of true friendship, and deserves my mature consideration. I have not been able to answer it, for I have been very busy, and my son’s destination and preparations for departure, have claimed all my attention. It is an heartrending stroke to me. I may see him no more. I hope his absence will not be long. Aristides is banished because he is too just. He will not leave an honester or abler man behind him.
I am in a fair way to give my criticks and enemies food enough to glut their appetites. They spit their venom and hiss like serpents. But no facts are denied, no arguments confuted. I take no notice of their billingsgate. Let it boil and broil. I have had their secret hatred for ten years, for twenty years, for all my life indeed. And I had rather have their open hostility than their secret. I never hoped for mercy from British Bears and Tory Tigers. Their system would lead this country to misery and I will not follow it.
Yours sincerely,
John Adams.